              Case 2:20-cv-01135-RSL Document 20 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8
      OLASEBIKAN N. AKINMULERO,                    NO. C20-1135-RSL
 9
                               Plaintiff,          ORDER
10      v.

11    DEPARTMENT OF HOMELAND
      SECURITY; and UNITED STATES
12    CITIZENSHIP AND IMMIGRATION
      SERVICES,
13
                              Defendants.
14

15           THIS MATTER came before the Court on the parties’ Agreed Joint Motion for an
     Extension of Deadlines. It is hereby ORDERED that good cause is shown for the
16
     requested relief, and the Motion is granted. Defendants shall have until January 29, 2021,
17
     to file and serve their answer or response to the complaint. The Court will not consider
18 plaintiff’s pending motion for summary judgment until the parties have provided a joint
     status report/briefing schedule.
19

20

21
      ORDER                                                               UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVE., STE. 700
      C20-1135-RSL - 1
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 2:20-cv-01135-RSL Document 20 Filed 12/23/20 Page 2 of 2




 1         Dated this 23rd day of December, 2020.

 2
                                           ROBERT S. LASNIK
 3
                                           United States District Court Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER                                                           UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVE., STE. 700
     C20-1135-RSL - 2
                                                                      TACOMA, WASHINGTON 98402
                                                                             (253) 428-3800
